—Judgment, Supreme Court, New York County (John Bradley, J.), rendered September 16, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 5 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record. The police officers’ observations of defendant violently struggling with a woman and pulling her hair provided reasonable suspicion that defendant was committing or about to commit an assault against her, justifying the forcible detention of defendant at the scene. Reasonable suspicion, in these circumstances, did not require certainty that defendant was the aggressor (see, People v Chestnut, 51 NY2d 14, 22, cert denied 449 US 1018). The ensuing police conduct, during which a pistol was recovered from defendant after he refused to keep his hand out of his pocket despite repeated warnings, was likewise lawful (see, People v Thompson, 219 AD2d 548, lv denied 86 NY2d 875). Concur — Sullivan, P. J., Ellerin, Lerner and Buckley, JJ.